Case 1:19-Cv-OO704 Document 1 Filed 01/24/19 Page 1 of 8

James P. Krauzlis, Esq.
CASEY & BARNETT, LLC
305 Broadway, Ste 1202

New York, New York 1000?`
(212) 286-0225

UNITED STATES DISTR]CT COURT ECF CASE
SOUTHERN DISTRICT OF NEW YORK

 

x Doeket No.:
FEDERAL INSURANCE COMPANY afsfo Gunther
International, Ltd.,
COMPLAINT
Plaintiff,

- against -

GR]FFITH TRUCKING, INC., trading as Broadway

Express., and PERFORMANCE

TRANSPORTATION & LOGISTICS LLC,
Defendants.

 

X

Plaintiff, by and through its attorneys, Casey & Barnett LLC, as and for its Complaint,

alleges upon information and belief as follows:

JURISDICTION

l. All and singular the following premises are true and constitutes a claim affecting

]nterstate Commerce within the meaning of 28 U.S.C. §133? as Plaintit`f seeks damages for

injury to freight shipped in interstate commerce under the Carmack Amendment to the Interstate

Commerce Act, 49 U.S.C. §14706, et seq. Jurisdiction over Defendants is predicated upon 28

U.S.C. § 1331 and 28 U.S.C. § 133'?.

2. Venue in this County is proper in that Defendants Grit`fith Trucking, Inc., and

Performance Transportation & Logistics LLC conduct business within the jurisdiction of this

I~Ionorable Court.

Case 1:19-cv-OO704 Document 1 Filed 01/24/19 Page 2 of 8

PARTIES

3. At all material times, Plaintit`f, FEDERAL INSURANCE COMPANY
(hereinafter “FIC” or “Plaintift") was and is a domestic corporation with its principal place of
business located at 15 Mountainview Road, Warren, New Jersey 07059 and was and is the cargo
underwriter of a consignment of machinery, as more fully described below.

4. At all material times_. Defendant, GRIFFITH TRUCKING, INC., trading as
“Broadway Express”, (hereinafter “GRIFFITH” or "Defendant") Was and is a corporation with an
office and place of business located at 1901 W. Evergreen Avenue, Effmgham, IL 62401, and at
all relevant times was and is a common carrier engaged in the interstate carriage of goods by
motor carriage for hire, and conducts a substantial and continuous line of business in the State of
New York and within the District of this I-Ionorable Court.

5. At all material times, Defendant, PERFORMANCE TRANSPORTATION &
LOGISTICS LLC, (hereinafter “PERFORMANCE” or “Defendant”) was and is a corporation
with an office and place of business located at 135 White Hollow Road, Northford, CT 06472,
and at all relevant times was and is a full service transportation and logistics provider engaged in
the interstate carriage of goods by motor carriage for hire, and conducts a substantial and
continuous line of business in the State of New York and within the District of this Honorable
Cmm

6. Plaintiff brings this action on its own behalf and as agent and:’or trustee on behalf
of and for the interest of all parties who may be or become interested in the said consignments,
as their respective interests may ultimately appear, and plaintiff is entitled to maintain this action.

RELEVANT FACTS

Case 1:19-cv-OO704 Document 1 Filed 01/24/19 Page 3 of 8

7. On or about January 16, 2017, Gunther [nternational, Ltd., (hereinafter
"'Gunther”) contracted with Defendant PERFORMANCE to transport a consignment of
machinery consisting of a “high speed mail processing machine” with a value of $299,000.00,
from Kent, Washington, to Austin, Texas.

8. On or about January 16, 2017, the aforementioned consignment, then being in
good order and condition, was loaded into a trailer that had been provided and arranged by
Defendant PERFORMANCE, was secured with straps, and covered with packing material, and
was thereupon delivered to and received by Defendant PERFORMANCE andfor its sub-
contractors, agents, servants or employees, including Defendant GRIFFITH, for transportation
from Kent, Washington, to Austin, Texas, in consideration of an agreed upon freight thereupon
paid or agreed to be paid.

9. Defendant PERFORMANCE and!or its subcontractors, including Defendant
GR]FF]TH, did accept and receive the aforementioned consignment of the high-speed mail
processing machine without any remarks, and the trailer departed Kent, Washington, for its
intended destination

10. On or about January 20, 2017, Gunther requested Defendant PERFORMANCE to
change the ultimate destination of the consignment and to ship the equipment from Austin,
Texas, to Windsor, Connecticut.

11. On or about January 20, 2017, the aforementioned consignment, then still being in
apparent good order and condition, having arrived in Austin, Texas, was thereupon arranged by
Defendant PERFORMANCE to continue in the interstate transportation of the subject shipment,
in accordance with the instructions from Gunther, from Austin, Texas, to Windsor, Connecticut,

in consideration of an agreed upon freight thereupon paid or agreed to be paid.

Case 1:19-cv-OO704 Document 1 Filed 01/24/19 Page 4 of 8

l2. Defendants Perforrnance andr’or its subcontractors Broadway EXpress, did accept
and receive the aforementioned consignment of the high-speed mail processing machine without
any remarks, and the trailer departed Austin, for its intended destination in accordance with the
contract of carriage as aforesaid

13. On or about January 24, 2017, the consignment arrived at and was delivered to the
final consignee’s facilities in Windsor, Connecticut.

14. Upon delivery at the designated consignee’s facilities by the Defendants, the
consignee’s employees noted the shipment was not secured with straps and covered with packing
material, as it was upon departing Kent, Washington, and the subject shipment was found to have
sustained various and severe physical damages caused by the movement of the shipment during
the course of interstate transit while within Defendants’ trailer.

15. lt was determined that at the time of delivery of the subject shipment by the
Defendants in Windsor, Connecticut, the consignment was not in the same good order and
condition as when first tendered to and received by the Defendants, but, to the contrary, had
suffered physical damage caused by the movement of the shipment during the course of
interstate transit while within Defendants’ trailer and while in said Defendants’ care, custody and
control.

16. The damage to the subject shipment was not the result of any act or omission on
the part of the Plaintiff or Gunther but, to the contrary, was due solely as a result of the
negligence, fault, neglect, breach of contract of carriage, and breach of bailment on the part of

Defendants andr‘or their agents

Case 1:19-cv-OO704 Document 1 Filed 01/24/19 Page 5 of 8

l?. Due to the physical damage sustained to the subject shipment as a result of the
foregoing, the subject shipment was required to be disassembled, damaged parts replaced and the
shipment repaired

]8. As a result of the foregoing, Gunther suffered damages, as best can now be
estimated, in an amount of no less than $29,247.29.

19. At all times relevant hereto, a contract of insurance for property damage was in
effect between Plaintiff FIC and Gunther which provided coverage for, among other things, loss
or damage to the consignment

20. Pursuant to the aforementioned contract of insurance between Plaintiff FIC and
Gunther monies have been expended on behalf of Gunther and to the detriment of FIC due to the
damages sustained during transit as aforesaid

21. As Plaintiff FIC has sustained damages as a result of said expenditures,
expenditures rightly the responsibility of the Defendants, Plaintiff FIC has an equitable right of
subrogation and is subrogated, to the extent of its expenditures, to the rights of its insured with
respect to any and all claims for damages against the Defendants

22. By reason of the foregoing, Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded of the
Defendants, which are presently estimated to be no less than $29,247,29.

AS AND FOR A FIR_ST CAUSE OF ACTION - BREACH OF CONTRACT

23. The Plaintiff repeats, reiterates and re-alleges each and every allegation set forth
in paragraphs l through 22, inclusive, as if herein set forth at length.

24. Pursuant to the contract entered into between the parties, Defendants owed a

contractual and statutory duty to Plaintiff’s assured to carry, bail, keep and care for, protect and

Case 1:19-cv-OO704 Document 1 Filed 01/24/19 Page 6 of 8

deliver the subject cargo in the same good order and condition as at the time said Defendants
first accepted custody and control of the goods.

25. The Defendants breached its contractual and statutory duties by failing to properly
carry, bail, keep and care for, and protect the subject cargo in the same good order and condition
as at the time said Defendants first accepted custody and control of the goods.

26. As a direct and proximate result of said breach of contract by Defendants, the
Plaintiff has suffered damages in the amount presently estimated to be no less than $29,247.29.

27. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with more specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be no less than $29,24';`.29.

AS AND FOR A SECOND CAUSE OF ACTION - BREACH OF BAILMENT

28. The Plaintiff repeats, reiterates and re-alleges each and every allegation set forth
in paragraphs 1 through 2?, inclusive_._ as if herein set forth at length.

29. Pursuant to its obligations as a bailee for hire of the subject cargo, the Defendants
owed contractual and statutory duties to Plaintiff’s assured to carry, bail, keep and care for,
protect and deliver the subject cargo in the same good order and condition as at the time said
Defendants first accepted custody and control of the goods.

30. The Defendants breached its duties as a bailee for hire by failing to properly
carry, bail, keep and care for, protect and deliver the subject cargo in the same good order and
condition as at the time said Defendants first accepted custody and control of the goods.

31. As a direct and proximate result of the breach of bailment by the Defendants, the

Plaintiff has suffered damages in the approximate amount of $29,24'?.29.

Case 1:19-cv-OO704 Document 1 Filed 01/24/19 Page 7 of 8

32. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be no less than $29,24?.29.

AS AND F()R A THIRD CAUSE OF ACTION - NEGLIGENCE

33. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs l through 32, inclusive, as if herein set forth at length.

34. The Defendants owed a duty to the Plaintiff’s assured to carry, bail, keep and care
for, protect and deliver the subject cargo in the same good order and condition as at the time said
Defendants first accepted custody and control of the goods.

35. The Defendants breached and was negligent in its duty to carry, bail, keep and
care for, protect and deliver the subject cargo in the same good order and condition as at the time
said Defendants first accepted custody and control of the goods.

36. As a direct and proximate result of the negligence by the Defendants, the Plaintiff
has suffered damages in the approximate amount of $29,247.29.

37. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be no less than $29,247.29.

WHEREFORE, Plaintiff prays:

1. That process in due form of law may issue against Defendants citing it to appear

and answer all and singular the matters aforesaid;

2. That judgment may be entered in favor of Plaintiff against Defendants, jointly and
singularly, for the amount of Plaintiffs damages in the amount of at least $29,24?.29., together

with interest, costs and the disbursements of this action; and

Case 1:19-cv-OO704 Document 1 Filed 01/24/19 Page 8 of 8

3. That this Court grant to Plaintiff such other and further relief as may be just and

proper.

Dated: New York, New York
January 24, 2019
115-1469 CASEY & BARNETT, LLC
Aqq{ag£s§`or Plaintiij
..¢By;_ fl -),;M_
James l;l Krauzlis, Esq.
305 \Broadway, Suite 1202
New York-,-~"New York 10007
(212) 286-0225

